I concur in the decision reached by the majority in this case but write separately to emphasize the tension between appellant's failure to co-operate with the trial court and his constitutional right to counsel. The trial court in this case did "bend over backwards" to be patient and accommodate appellant. Conversely, appellant failed to attend scheduled appointments with his second court-appointed counsel, failed to appear at a hearing regarding said appointed counsel's motion to withdraw and failed to complete the affidavit of indigency and *Page 240 
financial statement as ordered by the trial court. After the trial court granted the motion to withdraw presented by appellant's second court-appointed counsel, appellant appeared at trial unrepresented and stated on the record that he was not waiving his right to counsel.
I can certainly appreciate the trial court's frustration over the actions of a vexatious litigant such as appellant. It appears to me that a judge must almost assume the responsibility of acting as an attorney, as well as a judge, for a litigant who has no counsel present at the time of trial, which frustrates the judicial process in itself. Notwithstanding all that the trial court did in this case to assist appellant, the law is clear and I am compelled to agree with the majority that the trial court must nonetheless adhere to the strict requirements and rights afforded a defendant by the constitution.
APPROVED:
_______________________________ EDWARD A. COX, JUDGE
Hon. Joseph J. Vukovich, Hon. Edward A. Cox, Hon. Cheryl L. Waite, JUDGES.